DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 2, and 14-16, the prior art of record does not disclose or suggest the recited “wherein the second thermally conductive member includes a second portion and a hooking portion, the second portion extending in the direction away from the heater, the hooking portion being configured to enter the hole of the first thermally conductive member, at an end opposed to the first thermally conductive member in the longitudinal direction, and wherein the support member includes a hole for inserting the first portion of the first thermally conductive member and the second portion and the hooking portion of the second thermally conductive member” along with the remaining claim limitations.
Regarding claims 17-21, the prior art of record does not disclose or suggest the recited “wherein the second thermally conductive member includes a second portion and a second hooking portion, the second portion extending in the direction away from the heater, the second hooking portion being configured to overlap with the first hooking portion of the first thermally conductive member in the longitudinal direction, at an end opposed to the first thermally conductive member in the longitudinal direction, and wherein the support member includes a hole for inserting the first portion of the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852